Citation Nr: 0102193	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-06 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to non-service connected pension, to include 
consideration of extra-sehedular entitlement under 38 C.F.R. 
§ 3.321.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from December 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran presented 
testimony at a videoconference hearing in December 2000, 
before the undersigned.

It is noted that the veteran has raised the issue of 
entitlement to service connection for PTSD.  As this 
additional issue has not been adjudicated and developed, and 
as it is not intertwined with the issue on appeal, it is 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).


REMAND

The veteran is contending that he is permanently totally 
disabled and unable to work due to a number of disabilities 
which the RO has not developed or addressed.  These include 
Syncope, a psychiatric disorder, a skin disorder, an eye 
disorder, a back disorder, and elevated blood pressure.  The 
Board also notes that the veteran's attorney, by letters 
dated in November 1998 and May 2000, requested additional 
development.  Specifically, the RO was requested to conduct a 
Social and Industrial Survey in order to ascertain whether 
the veteran was incapable of working due to medical 
disabilities.  It does not appear that the RO has addressed 
this request.  In light of the change in law (as set forth 
below), on Remand, this must be addressed.

Furthermore, in light of testimony presented at his hearing 
and a review of the current record, it appears that there is 
additional medical evidence which should be obtained and 
associated with the claims folder prior to appellate review.  
This includes medical records from the veteran's former 
employer, private treatment records from Dr. Watson, and 
current VA treatment records.  Due to the nature of the 
veteran's claim, his VA vocational rehabilitation folder 
should also be obtained and associated with the claims 
folder.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran since 
October 1997, to include VA treatment 
facilities as well as private treatment 
records from Dr. Watson, and medical 
records from his former employer.  After 
securing the necessary release, the RO 
should obtain these records.  Any records 
obtained should be associated with the 
claims folder.

2.  The RO should afford the appellant a 
VA medical examination which specifically 
addresses each of his claimed 
disabilities including, but not limited 
to, syncope, psychiatric disorder, skin 
disorder, eye disorder, low back 
disorder, and hypertensive cardiovascular 
disease.  The claims folder should be 
made available to the examiner for review 
before the examination.  The written 
examination report should indicate 
whether the claims folder was reviewed by 
the examiner.

3.  A VA Social and Industrial Survey 
should be conducted to ascertain the true 
impact of the veteran's disabilities on 
his daily life.  The report should be 
associated with the claims folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If any examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the issue 
on appeal.  If any benefit sought on 
appeal remains denied the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





